Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00592-CV

                                          Thelma ARANDA,
                                              Appellant

                                               v.
                                    Ruben QUESADA, Jr.Appellee
                                       Ruben QUESADA, Jr.,
                                             Appellee

                       From the 81st Judicial District Court, Frio County, Texas
                                  Trial Court No. 12-12-00427CVF
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 15, 2014

DISMISSED FOR WANT OF PROSECUTION

           By order dated October 29, 2013, appellant was ordered to file a brief in compliance with

Rule 38.1 of the Texas Rules of Appellate Procedure no later than December 2, 2013. Neither a

brief nor a motion for extension of time was filed by that date. Accordingly, on December 9, 2013,

appellant was ordered to show cause in writing why this appeal should not be dismissed for want

of prosecution. TEX. R. APP. P. 38.8(a). Appellant’s response to the order was due to be filed by
                                                                           04-13-00592-CV


December 27, 2013. No response was filed. Therefore, this appeal is dismissed for want of

prosecution. Id.

                                            PER CURIAM




                                          -2-